DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022 has been considered by the examiner.

Claim Objections
3.	Claims 12, 14-15, 26, 28 are objected to because of the following informality:
Claim 12, line 2 the recited “PRBs” should be “physical resource blocks (PRBs)”.
Claim 14,  line 2 the recited “TRP” should be “transmission-reception point (TRP)”.
Dependent claim 15 is also objected to since it depends on objected claim 14.

Claim 26, line 2 the recited “PRBs” should be “physical resource blocks (PRBs)”.
Claim 28,  line 2 the recited “TRP” should be “transmission-reception point (TRP)”.


Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 29, the “means for sampling” of line 6 corresponds to the ADC 418 of Fig. 4 and described in [0125] of the specification of the instant application.

Claim 29 the “means for outputting” of line 11 corresponds to the ADC 418 of Fig. 4, [0126].

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recite sufficient structure, materials, or acts to entirely perform the recited function.  

Such claim limitation is: “means for receiving” in claim  29 line 2. It recites sufficient structure (band-pass filter of line 2) used to perform the “receiving”

Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 11-13, 16-18, 25-2, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Laneman et al. (U.S. 2016/0150415)(cited in the 01/12/2022 IDS) in view of  Gordaychik (U.S. 2019/0363843).
With respect to claim 1, Laneman et al. discloses: receiving, at a band-pass filter 
of a radio frequency front end (RFFE) of the UE (at least lines 1-3 of [0037], last three sentences of [0036] where “SU” stands for a secondary user e.g. 101 of Fig. 1A [0027]. Fig. 4B, leftmost filter is a bandpass filter of the radio frequency front end of the UE (SU), lines 1-3 of [0053] and rest of [0053] refer to filter with (MB0 pass band also applicable to Fig. 4B) which filters an analog radio frequency (RF) signal having a first bandwidth associated with a first sampling rate (received wideband analog RF signal lines 3-6 of [0006] and Fig. 3 [0013], [0044] having a first bandwidth of B (=MB0) lines 3-6 of [0006] the bandwidth B is associated with a Nyquist sampling rate Nyq. [0006]), the analog RF signal comprising (signals within the M channels of Fig. 3) sampling, by an analog-to-digital converter (ADC) of the UE (sampler of Fig. 4B, [0061] implemented as ADC as described in the last two sentences of [0033]), the analog RF signal at a second sampling rate to generate a digital RF signal representing the analog RF signal (Fig. 4B, [0061] baseband signal centered at 0, spans a frequency MB0 and M channels are sampled using the sampler, [0061]] and Fig. 3. The second sampling rate is an integer fraction of the wideband Nyquist rate), wherein the ADC operates at a second bandwidth lower than the first bandwidth (lines [0061] where the second bandwidth is lower (in terms of being frequency shifted to a lower frequency fc) than the first bandwidth as shown in Fig. 4B and described in [0061], [0053]), and wherein the second sampling rate is lower than the first sampling rate (second sampling rate is an integer fraction of the wideband Nyquist rate [0107] e.g. the integer is 2 [0107] the second sampling rate is equal to half the first sampling rate)); and outputting the digital RF signal to a baseband processor of the UE (processor which performs ranked channel detection (712 and 716 [0108]) in Fig. 7, [0017], [0106], lines 1-3 of [0053], approximate second half of [0006] refer to the hardware processor which performs ranked channel detection also disclosed in [0108]). 
	Laneman et al. do not expressly disclose: a positioning reference signal (PRS); by an inverse of a folding factor for the first bandwidth	
	In the field of using cognitive radio, Gordaychik discloses: a positioning reference signal (PRS) (lines 1-5 of [105] UE supporting cognitive radio, lines 8-10 of [0141] UE receives positioning reference signals).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Laneman et al. based on the Gordaychik to receive positioning reference signals used to allow the UE to determine its position and to indicate its position to a base station so that the base station knowns the location of the UE (this is a known use of positioning reference signals e.g. refer to the cited reference to [0082] of Ko et al. (U.S. 2013/0315195) in the pertinent prior art section of this Office Action).
Modified Laneman et al., Gordaychik, do not expressly disclose: by an inverse of a folding factor for the first bandwidth.
However one of ordinary skill in the art (familiar with sampling theory, Nyquist) before the effective filing date of the claimed invention would have recognized or It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Nyquist or folding frequency is given by 0.5* (Nyquist rate) and in modified Laneman et al. where the second sampling rate is lower than the first sampling by a factor of  2, the factor of 2 corresponds to an inverse of a folding factor for the first bandwidth (inverse of the factor of 0.5 used to obtain the folding frequency 0.5 * (Nyquist rate) for the first bandwidth (the first bandwidth that is associated with the Nyquist rate)).

With respect to claim 2, modified Laneman et al. disclose: herein: the first sampling rate is a Nyquist sampling rate for the first bandwidth (first bandwidth of B (=MB0) lines 3-6 of [0006] the bandwidth B is associated with a Nyquist sampling rate Nyq. [0006]), and the second sampling rate is a sub-Nyquist sampling rate for the first bandwidth (lines 7-9 of [0061], [0107], for a sub-sampling factor of 2, the second sampling rate is half the first sampling rate.

With respect to claim 3, modified Laneman et al. disclose: wherein: the first sampling rate is N*Rs, and the second sampling rate is Rs (lines 7-9 of [0061], [0107]), where N is the folding factor for the first bandwidth and Rs is a sampling rate (for sub-sampling factor of 2, the first sampling rate is 2*second sampling rate and N=2 is the folding factor for the first bandwidth).

With respect to claim 11, modified Laneman et al. disclose: folding a plurality of blocks of contiguous tones (Fig. 5B  refer to the shaded blocks of contiguous tones and the folding shown in Fig. 6B, 6C caused by the subsampling [0015], [0062]) or physical resource blocks (PRBs) carrying the analog RF signal, wherein sampling the analog RF signal comprises sampling the folded plurality of blocks of contiguous tones ([0062] Fig. 6B, 6C, in particular the last sentence)) or PRBs carrying the analog RF signal.

With respect to claim 12, modified Laneman et al. disclose
folding a plurality of blocks of non-contiguous tones (Fig. 6A where the blocks of non-contiguous tones , the patterned 3 channels are folded as shown in Fig. 6B, 6C [0062]) or PRBs carrying the analog RF signal, wherein sampling the analog RF signal comprises sampling the folded plurality of blocks of non-contiguous tones ([0062] Fig. 6B, 6C, in particular the last sentence) or PRBs carrying the analog RF signal.

With respect to claim 13, modified Laneman et al. disclose
folding a plurality of sets of staggered subcarriers carrying the analog RF signal (e.g. Fig. 6A, 3 sets of staggered sets of subcarriers, the 3 shaded channels are folded [0062]), wherein sampling the analog RF signal comprises sampling the folded sets of staggered subcarriers carrying the analog RF signal ([0062] Fig. 6B, 6C, in particular the last sentence).


With respect to claim 16, Laneman et al disclose:
a memory (Fig. 2, memory 250, [0034] a UE or mobile device), line 4-5 of [0032] which performs the sensing of the invention [0012]); a band-pass filter of a radio frequency front end (RFFE) (of the UE of Fig. 2 which comprises Fig. 4B) configured to receive an analog radio frequency (RF) signal having a first bandwidth associated with a first sampling rate (received wideband analog RF signal lines 3-6 of [0006] and Fig. 3 [0013], [0044] having a first bandwidth of B (=MB0) lines 3-6 of [0006] the bandwidth B is associated with a Nyquist sampling rate Nyq. [0006]), the analog RF signal comprising (signals within the M channels of Fig. 3. The left-most filter of Fig. 4B is a bandpass filter); an analog-to-digital converter (ADC) (sampler of Fig. 4B is implemented as an ADC, last two sentences of [0033]); and a baseband processor (processor which performs ranked channel detection (712 and 716 [0108]) in Fig. 7, [0017], [0106], lines 1-3 of [0053], approximate second half of [0006] refer to the hardware processor which performs ranked channel detection also disclosed in [0108]. Specifically in Fig. 2 processor 205, [0034]). communicatively coupled to the ADC, wherein the ADC (in Fig. 2 and Fig. 4B) is configured to: sample the analog RF signal at a second sampling rate to generate a digital RF signal representing the analog RF signal (The second sampling rate of the ADC (sampler of Fig. 4B) is an integer fraction of the wideband Nyquist rate, lines 7-9 of [0061], also [0107] where the second sampling rate is ½ the wideband Nyquist rate), wherein the ADC operates at a second bandwidth lower than the first bandwidth (second bandwidth is shifted to a lower frequency by the downconversion of Fig. 4B), and wherein the second sampling rate is lower than the first sampling rate (1/2 as explained above); and output the digital RF signal to the baseband processor (to perform the sensing/detecting of 712 and 716. Fig. 7, [0017], [0106], lines 1-3 of [0053], approximate second half of [0006] refer to the hardware processor which performs ranked channel detection also disclosed in [0108]. Specifically in Fig. 2 processor 205, [0034]).
	Laneman et al. do not expressly disclose:, a positioning reference signal (PRS); by an inverse of a folding factor for the first bandwidth.
	In the field of using cognitive radio, Gordaychik discloses: a positioning reference signal (PRS) (lines 1-5 of [105] UE supporting cognitive radio, lines 8-10 of [0141] UE receives positioning reference signals).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Laneman et al. based on the Gordaychik to receive positioning reference signals used to allow the UE to determine its position and to indicate its position to a base station so that the base station knowns the location of the UE (this is a known use of positioning reference signals e.g. refer to the cited reference to [0082] of Ko et al. (U.S. 2013/0315195) in the pertinent prior art section of this Office Action).
Modified Laneman et al., Gordaychik, do not expressly disclose: by an inverse of a folding factor for the first bandwidth.
However one of ordinary skill in the art (familiar with sampling theory, Nyquist) before the effective filing date of the claimed invention would have recognized or It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Nyquist or folding frequency is given by 0.5* (Nyquist rate) and in modified Laneman et al. where the second sampling rate is lower than the first sampling by a factor of  2, the factor of 2 corresponds to an inverse of a folding factor for the first bandwidth (inverse of the factor of 0.5 used to obtain the folding frequency 0.5 * (Nyquist rate) for the first bandwidth (the first bandwidth that is associated with the Nyquist rate)).

Claims 17-18, 25-27 are rejected based on the rationale used to reject claims 2-3, 11-13 above.

Claim 29 is rejected based on the rationale used to reject claim 1 above. The ADC used to implement sampler 4B corresponds to the claimed “means for sampling” and “means for outputting”.
Claim 30 is rejected based on the rationale used to reject claim 16 above. Regarding the claimed non-transitory computer-readable medium storing computer-executable instructions that, when executed by a user equipment (UE), cause the UE to ([0112], [0114] performing Fig. 7, [0106], lines 1-5 of [0032]).

9.	Claims 14-15, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Laneman et al. (U.S. 2016/0150415)(cited in the 01/12/2022 IDS) in view of Gordaychik (U.S. 2019/0363843) and further in view of Ahn et al. (U.S. 2011/0243087).
	With respect to claim 14, modified Laneman et al. disclose: wherein: the first bandwidth comprises an operation bandwidth (of the SU of Fig. 4B and primary users[0030]); and the second bandwidth comprises an operation bandwidth of the UE (second bandwidth of MB0 bandwidth around baseband Fig. 4B comprises the an operational bandwidth of the UE (SU)  of the ADC converter which functions on the signal of the second bandwidth).
	Modified :Laneman et al., Gordaychik, do not expressly disclose: of a TRP transmitting the analog RF signal.
	In the field of wideband signal transmission, Ahn et al. disclose: of a TRP transmitting an analog RF signal (Fig. 7B [0054]-[0056] where a TRP (.e.g. base station) which performs analog downlink transmission over wideband 100MHz bandwidth using a number of component carriers (channels of 20MHz)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sensing UE of Laneman et al., in an LTE-A system in which a base station transmits wideband signals using narrowband (relative to the entire wideband) CC signals ([0006] of Ahn et al.).

With respect to claim 15, modified Laneman et al. disclose: wherein the band-pass filter operates at the operational bandwidth of the TRP (the left most band-pass filter of Fig. 4B, operates at the operational bandwidth (the wideband) of the TRP).

Claim 28 is rejected based on the rationale used to reject claim 14 above.

Allowable Subject Matter
10.	Claims 4-10, 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ko et al. (U.S. 2019/0043704)refer to at least the two sentences of [0008] “Besides, also known as Shannon's theorem, there exists a corollary from the sampling theorem, according to which, given that a continuous signal contains no frequencies higher than b, this signal can be reconstructed from its discrete sequence if the sampling frequency, fs, is higher than twice the frequency b: fs≥2b. This inequality is known as the Nyquist criterion, while the frequencies 2b and fs/2 are known as the Nyquist rate and the Nyquist frequency (folding frequency), respectively”.

Ko et al. (U.S. 2013/0315195) refer to [0082] disclosing the use of a positioning reference signal (PRS) by a terminal and base station.

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        07/25/2022